          Case 7:21-cr-00512-NSR Document 23 Filed 09/07/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                    -against-                         S1 21 CR 512-02 (NSR)

ALINE POLIMENI,                                      SCHEDULING ORDER

                                Defendant.

NELSON S. ROMÁN, United States District Judge:

      The in-person Sentencing for the above Defendant is scheduled for

November 16, 2021 at 2:15 pm in Courtroom 218 unless otherwise notified by

chambers.

      In light of the recent Coronavirus Disease 2019 (“COVID-19”) pandemic

affecting New York, and given the directives provided by the Chief Judge of the

United States District Court for the Southern District of New York to limit in-person

court appearances due to the risk presented by COVID-19, the Public may dial in

to observe the proceeding, however, each individual must mute his/her/their

phone during the proceeding. To access the teleconference, please follow these

directions: (1) Dial the Meeting Number: (877) 336-1839; (2) Enter the Access

Code: 1231334#; (3) Press pound (#) to enter the teleconference as a guest.


                                                     SO ORDERED.
Dated:    September 7, 2021
          White Plains, New York


                                                      NELSON S. ROMÁN
                                                    United States District Judge



         9/7/2021
